Citation Nr: 0430046	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  02-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include claimed as a result of 
undiagnosed illness.

2.  Entitlement to service connection for fibroid uterus, to 
include claimed as a result of undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar strain and degenerative disc disease, 
status post lumbar fusion, for the period April 3, 1992, to 
November 20, 2000, and for the period commencing February 1, 
2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant, her parents, her sister, her brother, R.E., and 
L.C.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The  veteran served on active duty from July 1989 to April 
1992, with service in Southwest Asia during the Persian Gulf 
War.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 2000 and June 2001 by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that a rating decision in March 2004 reduced 
the evaluation for fatigue, memory loss, stuttering, and 
insomnia due to undiagnosed illness from 40 percent to 20 
percent effective July 1, 2004.  In June 2004, the veteran, 
through her representative, filed a timely notice of 
disagreement with that determination.  That issue is 
addressed below.  

The Board also notes that, in addition to multiple physical 
disabilities, the veteran is service connected for a 
depressive disorder, currently evaluated as 70 percent 
disabling.  The veteran's combined evaluation for 
compensation is 90 percent.  A VA mental health clinic note 
in April 2004 included a finding by a VA psychiatrist that 
the veteran is unemployable.  That finding reasonably raises 
an issue of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU), which is referred to the RO for 
appropriate action.

On June 8, 2004, the veteran appeared and testified at a 
hearing before the undersigned Acting Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's claims on appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Regulations have been promulgated by VA implementing the 
VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, or 
other possible association with military service. 

For reasons stated below, the Board finds that VA 
examinations and opinions are necessary to decide the claims 
on appeal.

With regard to her service connection claims, the veteran has 
alleged that she had symptoms of GERD and a fibroid uterus 
while she was on active duty.  In a statement received in 
March 1997, the veteran stated that in service in 1991 in the 
Persian Gulf and at the time of her separation from service 
she had severe heartburn and reflux.  She stated that in 1991 
in the Persian Gulf  and at separation she also had hot and 
cold flashes and abdominal pain.  She stated further that, 
according to her chain of command, her Persian Gulf medical 
records never made it back to her original unit.  The veteran 
asserts that some of her service medical records may be 
missing.  A review of her service medical records in the 
claims file reveals a treatment note at Fort Hood, Texas, 
dated January 27, 1991, and a treatment note at Fort Hood 
dated April 25, 1991, with no records dated in between those 
dates when the veteran was deployed.  The available service 
medical records are silent as to the veteran's claimed 
symptoms in service in Southwest Asia.  Further development 
to attempt to obtain any additional service medical records 
is indicated.

With regard to the veteran's claim for service connection for 
GERD, a VA upper gastrointestinal series of X-rays in 
February 1994 showed gastroesophageal reflux.  At a VA 
digestive conditions examination in March 1998, the veteran 
gave a history of symptoms of recurrent GERD during her 
Persian Gulf deployment, and the pertinent diagnosis was 
chronic gastroesophageal reflux disorder, symptoms apparently 
present since 1991 on active duty.  At the hearing in June 
2004, the veteran testified that she has had heartburn since 
service.  The Board finds that an examination and an opinion 
as to the likely time of onset of the veteran's GERD is 
necessary to decide her claim for service connection for that 
disability.  38 C.F.R. § 3.159(c)(4).

With regard to the veteran's claim for service connection for 
fibroid uterus, the veteran stated in March 1997 that the 
abdominal pain she had at separation became more prominent in 
late 1995.  In December 1996, she was seen by a private 
physician for a history of right lower quadrant pain since 
returning from the Persian Gulf in 1991 and a history of 
dysmenorrhea for years.  It was noted that a recent 
laparoscopy had revealed a large subserosal fibroid on the 
right side of the veteran's uterus.  The impression was that 
the veteran's pain was probably associated with a fibroid on 
the uterus.  The veteran underwent an exploratory laparotomy 
and myomectomy.  The postoperative diagnosis was fibroid 
uterus, pelvic pain, Persian Gulf syndrome.  The Board notes 
that a VA pelvic echogram in October 1993 had shown a 
hypoechoic area found to be most compatible with a subserosal 
myoma.  In March 2004, a VA physician reported that the 
veteran had a recurrence of a benign fibroid in the uterus.  
The Board finds that an examination and opinion as to the 
likely time of onset of the veteran's fibroid uterus is 
necessary to decide her claim for service connection for 
fibroid uterus.  38 C.F.R. § 3.159(c)(4).

With regard to the veteran's claim for a higher evaluation 
for her back disability, the Board notes that the criteria 
for rating disabilities of the spine were revised during the 
pendency of the appeal.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2003); 68 Fed. Reg. 51,454-51,458 (August 27, 
2003); see also 69 Fed. Reg. 32449 (June 10, 2004).  The 
revised criteria provide that disabilities of the spine are 
rated under a general formula for diseases and injuries of 
the spine and that intervertebral disc syndrome is rated 
under a formula based on incapacitating episodes.

At the hearing in June 2004, the veteran testified that bed 
rest had been prescribed for her back symptoms, and her 
brother testified that he had observed her having to hold 
onto a wall to walk due to back pain and also on occasion to 
even crawl across a room due to back pain.  When seen by a 
private physician in November 2001 for a one year follow-up 
of spinal fusion surgery, the veteran complained of numbness 
in her legs.  VA examinations in July 2000 and January 2002 
did not address all rating factors of the revised criteria.  
The Board finds that a contemporary examination to evaluate 
the current severity of the veteran's service connected back 
disability is necessary to decide her claim for a higher 
evaluation.  38 C.F.R. § 3.159(c)(4).

Appropriate action by the RO, including issuance of a 
statement of the case, is also necessary with regard to the 
rating reduction issue noted above.  38 C.F.R. § 19.26.  
Although the Board in the past referred such matters to the 
RO for appropriate action, the United States Court of Appeals 
for Veterans Claims (Court) has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain any 
additional service medical records held 
by a service department, the National 
Personnel Record Center or other 
custodian.

2.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the likely time of onset of her 
diagnosed GERD.  The examiner must review 
the pertinent medical records in the 
claims file and a copy of this remand.  
The examiner should respond to the 
following question:  Is it more likely 
(greater than 50 percent probability), 
less likely (less than 50 percent 
probability) or at least as likely as not 
(50 percent probability) that the 
veteran's GERD was present during her 
active service from July 1989 to April 
1992 or is otherwise related to her 
military service?  A rationale should be 
provided for the opinion expressed.  

3.  The RO should arrange for the veteran 
to be scheduled for an examination to 
determine the likely time of onset of her 
diagnosed fibroid uterus.  The examiner 
must review the pertinent medical records 
in the claims file and a copy of this 
remand.  The examiner should respond to 
the following question:  Is it more 
likely (greater than 50 percent 
probability), less likely (less than 50 
percent probability) or at least as 
likely as not (50 percent probability) 
that the veteran's fibroid uterus was 
present during her active service from 
July 1989 to April 1992 or is otherwise 
related to her military service?  A 
rationale should be provided for the 
opinion expressed.

4.  The RO should arrange for the veteran 
to be scheduled for orthopedic and 
neurological examinations to determine 
the current severity of her back 
disability.  The examiner must review the 
pertinent medical records in the claims 
file and a copy of this remand.  

The examiner is requested to identify 
whether the veteran has ankylosis of any 
portion of the spine and otherwise report 
manifested ranges of thoracolumbar 
motion, to include identifying any 
excursion of motion accompanied by pain 
or evidenced by incoordination, weakened 
movement and/or excess fatigability on 
use.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected lumbar strain 
and degenerative disc disease, status 
post lumbar fusion, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  The 
examiner should elicit history concerning 
the frequency and duration of any 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  

The rationale for all opinions expressed 
should be provided.

5.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on consideration 
of all of the evidence of record.  The RO 
should ensure that consideration is given 
to all potentially applicable legal 
criteria, to include the relevant changes 
to VA's Rating Schedule.  If the RO 
denies any benefit sought on appeal, it 
should provide the veteran and her 
representative a supplemental statement 
of the case.  The veteran and her 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

6.  The RO should also take appropriate 
action, including issuance of a statement 
of the case, on the appeal initiated by 
the veteran from the rating decision 
which addressed reduction of the 
evaluation for fatigue, memory loss, 
stuttering, and insomnia due to 
undiagnosed illness.  The veteran and her 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if she wishes to complete an 
appeal to the Board on that issue.  

The purposes of this remand are to assist the veteran and to 
comply with the holding of the Court in Manlincon v. West, 
12, Vet. App. 238 (1999).  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


